DETAILED OFFICE ACTION

	Applicant response filed on 03/08/2021 is acknowledged. 



	Claims 1-20 are pending in the instant application. 

Election/Restrictions
Applicant’s election without traverse of Species I-B (claims 7-11) in the reply filed on 08/04/2020 is acknowledged.
Claims 5, 6, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/04/2020.

	Claims 1-4, 7-11, and 17-20 are currently under examination. 






Withdrawal of Claim Rejections - 35 USC § 112
The rejection of claim 20 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of amendments made to the instant claims as well as the arguments presented by applicant in the response filed 03/08/2021. 
The rejection of claims 1-4, 7-11, and 17-20 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of amendments made to the instant claims as well as the arguments presented by applicant in the response filed 03/08/2021.
	Further, the instant claims have been interpreted in light of Figs. 1 and 3, and paragraphs 0035-0037, 0071, 0075, and 0078-0084 with regard to computer implementation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-11, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself. This rejection is necessitated by applicant amendment to the instant claims. 
The instant claims are directed to a computer-implemented method and system of identifying and quantifying copy number variations in a gene of interest. The recited process comprises the computational and mental steps of aligning fragment DNA 
Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Even though the recited process steps claims may be performed or executed using a general purpose computer, the claims still amount to a series of mental and computational steps that are directed to a judicial exception.
The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).

“A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing (“machine, manufacture, or composition of matter”) or a human-controlled series of physical acts (“process”) rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements “both individually and ‘as an ordered combination.’” Alice, 134 S. Ct. at 2355.” (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).

The instant claims fail to integrate claimed judicial exception into a practical application. Practicing the claims only results in the abstract determination of whether or not a target gene includes at least one copy number variation. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims do recite the data gathering steps of fragmenting a genomic DNA sample, isolating a plurality of target nucleotide fragments, and sequencing the plurality of target polynucleotide fragments to obtain sequences data therefrom. This sequence data is relied upon as input into the above described mental and computational steps. Further, system claim 20 recites, at a high level of generality, the use of “a next generation sequencing device” that fragments a genomic DNA sample to produce a plurality of polynucleotide fragments, isolates a plurality of target polynucleotide fragments, and sequences the plurality of target polynucleotide fragments to obtain sequence data therefrom.
The data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”).
Further, while it is the case that the elements of such a “a next generation sequencing device” are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is “a tangible system (in § 101 terms, a ‘machine’)” is not dispositive. See 573 U.S. at 224. Resolving the § 101 inquiry based on such an argument “would make the determination of patent eligibility ‘depend simply on the draftsman’s art.’” Id. (quoting Parker v. Flook, 437 U.S. 584, 593 (1978)); see also CyberSource, 654 F.3d at 1372 (“[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.”).
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. The instant claim 20 recites the use of general purpose computer elements in the forms of an “alignment model, stored in memory”, a “read depth module, stored in memory”, a “breakpoint module, stored in memory”, a “copy number module, stored in memory”, and “at least one physical processor that executes the alignment module, the read depth module, the breakpoint module, and the copy number module”. In the instant case, the recited “modules” amount to a series of software executed by the “at least one processor” that amount to the series of mental and computational steps that amount to the identified judicial exception. Using generic computer components to perform abstract ideas does not See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”); see also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive. 
	With regard to the rejection of claims under 35 USC 101, applicant first argues that the claims are directed to an improvement in calling copy number variations in genes. This improvement is because of the recited “break point analysis” performed via the disclosed algorithm described in paragraph 0084. Further, this improved calling of copy number variations in genes can indicate genetic diseases and disorders and increased risk of disease such as cancer.
	Applicant argument is not persuasive. Practicing the instant claims produces a computationally determined copy number variations in genes from a plurality of aligned target polynucleotide fragment sequences. While useful, the resultant copy number variants of genes is not further used in any significant manner in the realm of physical things and acts. It is reiterated from the instant rejection that “(i)f a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

	Applicant further argues that the claims require steps found in Next Generation Sequencing (e.g. fragmenting, isolating, and sequencing) as why the claims comprise patent eligible subject matter. 
	This is not persuasive. The use of Next Generation Sequencing (e.g. fragmenting, isolating, and sequencing) has been recognized in the instant rejection as treated as data gather. Applicant is not asserting to have invented or improved the Next Generation Sequencing technique, rather applicant is employing the technique in the instant claims to generate a plurality of aligned target polynucleotide fragment sequences. It is reiterated from the instant rejection that the data gathering itself is insignificant pre-solution activity, see MPEP § 2106.05(g) (“[a]n example of pre-solution activity is a step of gathering data for use in a claimed process.”)), that does not apply the abstract idea in a meaningful way, but instead simply “generally link[s] the use of a judicial exception to a particular technological environment or field of use.” Revised Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2016.05(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) (“The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.”). Applicant argument does not address these point that form part of the basis of the instant rejection. 

No Claims Allowed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC S DEJONG/Primary Examiner, Art Unit 1631